Citation Nr: 0901915	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.30 based on the need for convalescence following a 
November 2004 left eye surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

The competent evidence of record establishes that the 
appellant did not require convalescence after the November 
2004 left eye surgery.


CONCLUSION OF LAW

A temporary total disability rating for post-surgical 
convalescence following a left eye surgery is not warranted. 
38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in January 2005 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the veteran.  

The Board observes that the January 2005 letter was sent to 
the veteran prior to the May 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2008), 38 C.F.R. § 3.159(b) (2008), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and an April 2006 statement of the 
case (SOC) was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.
The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records, and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination by 
analogy when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The veteran was afforded 
a compensation and pension (C&P) eye examination in March 
2008 that does not address the need for convalescence.  
Notwithstanding the absence of an exam addressing the need 
for convalescence, the Board concludes that there is 
sufficient competent evidence of record to adjudicate the 
claim and there is no competent evidence supporting the claim 
of a need for convalescence following the November 2004 
surgery.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran contends that he is entitled to a temporary total 
evaluation based on convalescence following a November 2004 
left eye surgery.  

The Board initially notes that temporary total evaluations 
may be granted under either 38 C.F.R. § 4.29 or 38 C.F.R. § 
4.30.  The veteran's claim is based on at-home convalescence 
following surgery and therefore, the Board determines that 38 
C.F.R. § 4.29 does not apply as that statute refers to 
temporary total evaluations granted when the veteran has 
required hospital treatment in an approved hospital for a 
period in excess of twenty-one days or hospital observation 
at the Department of Veterans Affairs expense for a service-
connected disability for a period in excess of twenty-one 
days. 
The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations provide as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.

Such total rating will be followed by appropriate schedular 
evaluations.  When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will be 
scheduled and considered prior to the termination of a total 
rating under this section.

(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of convalescence

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

As stated above, the veteran contends that a temporary total 
evaluation is warranted for a four month convalescence time 
following a November 2004 left eye surgery, therefore his 
claim should be evaluated under 38 C.F.R § 4.30(a)(1) (2008).  

In addition, the Court has held that notations in the medical 
record as to the veteran's incapacity to work after surgery 
must be taken into account in the evaluation of a claim 
brought under the provisions of 38 C.F.R. § 4.30.  Seals v. 
Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, 11 
Vet. App. 427, 430 (1998).  Furthermore, the Court has noted 
that the term 'convalescence' does not necessarily entail in-
home recovery.  The Board notes that there is no notation in 
the medical records stating that the veteran was incapable of 
working or that in-home recovery was required.

VA outpatient treatment records regarding the November 2004 
left eye surgery indicate that the veteran had the following 
procedures performed:  pars plana vitrectomy with membrane 
peeling, vitrectomy with endolaser panretinal 
photocoagulation, and vitrectomy for repair of retinal 
detachment.  The records indicate that the veteran was 
admitted for the surgery on November 1, 2004 and discharged 
on November 2, 2004.  The veteran suffered a pulmonary edema 
and had to be reintubated and was sent to SCIU for overnight 
observation.  As stated above the veteran was discharged from 
the hospital the next day, in stable condition.  The veteran 
was diagnosed, upon discharge, with proliferative diabetic 
retinopathy (PDR) secondary to his type II diabetes mellitus.  
The records indicate that the veteran returned to the doctor 
on November 5, 2004 for treatment regarding a sore throat, 
most likely caused by the intubation process.  There was no 
mention at that appointment of any complications regarding 
the left eye.  The veteran had a follow-up appointment on 
November 12, 2004 and upon examination the doctor reported 
that the veteran's eye was doing well.  The Board notes that 
in medical reports pertaining to three separate hospital 
visits occurring within days of the surgery, there is no 
mention of any required convalescence time.  Therefore the 
Board finds that the veteran is not entitled to a temporary 
total evaluation for convalescence following the November 
2004 left eye surgery.

The Board finds that a temporary total evaluation is not 
warranted.  While the veteran is competent to report his 
symptoms the Board has afforded more probative value to the 
objective medical evidence in this case.  There is no 
competent evidence of medical restriction in regard to 
working following the November 2004 left eye surgery.  
Accordingly a temporary total evaluation under 38 C.F.R. § 
4.30 for convalescence following left eye surgery in November 
2004 is denied.

The Board further notes that there is no evidence of record 
that the veteran warrants a higher rating based on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2008).  Any 
limits on the veteran's employability due to his eye surgery 
have been contemplated in a rating under 38 C.F.R § 4.30.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008) for consideration of the assignment of 
an extraschedular evaluation.     

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b) (West 2002), the benefit 
of the doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 based on the need for convalescence following left eye 
surgery is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


